Citation Nr: 0215958	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  96-05 483A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico

THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) for the period prior to 
November 7, 1996.

2.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period from November 7, 1996, to September 7, 2000.  

3.  Entitlement to a rating in excess of 70 percent for PTSD 
for the period beginning September 8, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1993 RO rating decision, which 
granted service connection for PTSD and assigned an initial 
rating of 10 percent from March 16, 1993, the date of claim.  
The veteran appealed this initial rating, and in July 1995, 
the RO increased the rating to 30 percent effective March 16, 
1993.  The Board remanded this case for additional 
development in August 1997.  In an October 1999 rating 
decision, the evaluation was increased to 50 percent, 
effective from November 7, 1996.  The veteran continued to 
appeal this disability rating.

In September 2000, the Board issued a decision which was 
appealed by the veteran to the United States Court of Appeals 
for Veterans Claims (CAVC).  By a January 2001 rating 
decision, the RO increased the rating for PTSD to 70 percent, 
effective from September 8, 2000.  In May 2002, the CAVC 
remanded so that the Board could consider additional evidence 
and readjudicate the issues on appeal.  The current decision 
of the Board responds to the mandate of the Court.

Since the issuance of a November 1999 supplemental statement 
of the case, additional medical records have been associated 
with the claims file, namely VA treatment records and a 
letter dated September 8, 2000, from health care providers at 
a VA medical facility.  These documents had not previously 
been submitted.  However, the claims file need not be 
returned to the RO, as 38 C.F.R. § 20.1304 has been amended 
to no longer require consideration and issuance of a 
supplemental statement of the case by the agency of original 
jurisdiction of pertinent evidence submitted by an appellant 
without waiver of this procedural right.  66 Fed. Reg. 3099 
(Jan. 23, 2002).  This amendment applies to appeals pending 
on February 22, 2002.


FINDINGS OF FACT

1.  For the period prior to November 7, 1996, the veteran's 
PTSD was manifested by no more than definite social and 
occupational impairment due to mild to moderate symptoms such 
as anxiety attacks, nightmares, and flashbacks about his 
service in Vietnam; he was employed for at least part of this 
period.  

2.  For the period from November 7, 1996, to September 7, 
2000, the veteran's PTSD was manifested by no more than 
considerable social and occupational impairment due to 
symptoms such as continued problems with sleep (including 
nightmares), anxiety, depressed mood, anger, and a sense of a 
foreshortened future; his PTSD was not manifested by 
obsessional rituals, illogical speech, near-continuous panic, 
impaired impulse control, spatial disorientation or neglect 
of personal appearance and hygiene.  

3.  For the period beginning September 8, 2000, the evidence 
includes a letter from VA health care providers who concluded 
that the veteran's PTSD symptoms resulted in his being 
unemployable. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for PTSD have not been met for the period prior to 
November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and 
Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 4.19, 4.132, 
Diagnostic Code 9411 (1995).

2.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met for the period from 
November 7, 1996, to September 7, 2000.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§  4.1, 4.2, 4.7, 
4.19, 4.126, 4.132, Diagnostic Code 9411 (1995), and 4.130, 
Diagnostic Code 9411 (2001).

3.  The criteria for a 100 percent rating for PTSD are met 
for the period from September 8, 2000.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.19, 4.126, 4.132, Diagnostic Code 9411 (1995), and 4.130, 
Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims concerning increased ratings 

The veteran filed his initial claim for service connection 
for PTSD on March 16, 1993.  By its December 1993 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent rating effective from March 16, 1993.  
The veteran appealed this rating.  By a July 1995 rating 
decision, the RO increased the rating for PTSD to 30 percent, 
again effective from March 16, 1993.  By an October 1999 
rating decision, the RO increased the rating to 50 percent, 
effective from November 7, 1996.  Finally, by a January 2001 
rating decision, the RO increased the rating for PTSD to 70 
percent, effective from September 8, 2000.   

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R., Part 4.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126 (2001).

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The CAVC has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 30 
percent evaluation required definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and psychoneurotic symptoms 
resulting in such reductions in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation required that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
reliability, flexibility and efficiency levels be so reduced 
by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  A 100 percent evaluation 
required that attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).  See also Johnson v. Brown, 7 Vet. App. 95 
(1994) (holding that the criteria in 38 C.F.R. § 4.132 for a 
100 percent rating were each independent bases for granting a 
100 percent rating).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA (among other things) employed "rather large in 
extent or degree" as a description of the considerable 
impairment that would warrant an evaluation of 50 percent for 
PTSD.  The word "definite," as used in 38 C.F.R. § 4.132 to 
describe a 30-percent degree of disability for purposes of 
rating claims based on certain mental disorders, was 
construed to mean distinct, unambiguous, and moderately large 
in degree, more than moderate but less than rather large.  
VAOPGCPREC 9-93.  The Board is bound by precedent opinions 
issued by VA General Counsel.  38 U.S.C.A. § 7104(c) (West 
1991).  

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are found in 
38 C.F.R. § 4.130, Codes 9201-9440 (2001) and are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name			100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).          
30

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The CAVC has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case.  Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, ". . . 
the present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The RO in this case has not violated the principles of 
Fenderson.  Indeed, the RO has considered whether the facts 
showed that the veteran was entitled to a higher disability 
rating for PTSD for any period of time since his original 
claim, and has ultimately determined that a 30 percent rating 
was warranted from the initial grant of service connection, 
that a 50 percent rating was warranted effective from 
November 7, 1996, and that a 70 percent rating was effective 
from September 8, 2000.  The Board will now review these 
findings in accordance with Fenderson.  

A.  Rating in excess of 30 percent 
for the period prior to November 7, 1996

VA records for this period reflect that in June 1993, the 
veteran was noted to be unemployed.  His PTSD symptoms 
included rage when driving, frustration, stuttering, a 
dysphoric mood, anger, problems, mild fatigue, fantasies of 
hurting other people, efforts to avoid thoughts (including 
memories of Vietnam), restricted affect, nightmares, sleep 
disturbance, irritability, difficulty concentrating, 
exaggerated startle response, and anxiety.  He reportedly had 
not been able to maintain long-term relationships and was 
developing an isolated lifestyle (he lived alone).  He 
reportedly had once acted on an hostile impulse by hitting a 
car with a board.

At a December 1993 VA examination, the veteran was noted to 
still be unemployed.  He complained of nightmares several 
times a month, anxiety, panic attacks, and agoraphobic 
symptoms.  Objectively, he had no symptoms other than 
stuttering, which had been a lifelong problem.  He was 
diagnosed as having anxiety disorder, including PTSD 
symptoms.  Alcohol abuse and/or dependence was noted to be in 
remission.  His global assessment of function (GAF) score was 
60.

In a June 1994 medical entry, a Vet Center counselor 
described the veteran as single and unemployed.   He had been 
attending group therapy for PTSD since April 1993.  The 
current focus was on anger and its effect on his apparent 
inability to maintain employment.  In January 1994, the 
veteran reportedly had been hired by a car dealer.  However, 
he had been unable to maintain that job because, as his 
employer explained, he had often been absent and failed to 
complete his work due to stress and anxiety.  Continued group 
counseling was recommended.

During a January 1995 outpatient visit, the veteran's PTSD 
was noted to be manifested by panic attacks, agoraphobia, 
social isolation, intrusive thoughts, nightmares, and 
difficulty working due to incapacitating anxiety.

During a VA examination in February 1995, the veteran was 
described as living alone and unemployed.  He apparently had 
a sporadic sleep pattern, nightmares three times a week, poor 
motivation, and a limited social life.  He was noted to be 
depressed.  He avoided movies or television shows that 
reminded him of Vietnam.  The smell of diesel fuel reportedly 
made him hyperalert.  The sounds of helicopters reportedly 
made him feel good because he associated helicopters with 
rescue.  He had exaggerated startle response.  

He reportedly had worked from 1971 to 1980 as a parts 
specialist for a tank company.  He had worked from January to 
June 1994 as an automobile lot manager, but this job 
reportedly ended after a disagreement with his boss.  Since 
June 1994, he reportedly had worked periodically as an 
automobile repair estimator.  He had never married and had no 
children.  

On the mental status examination, the veteran was oriented to 
time, person and place, and his mood did not appear 
depressed.  Affect was appropriate and his thoughts 
progressed in a logical and coherent manner.  He displayed 
good judgment.  He could give the abstract meaning of 
proverbs without difficulty.  He repeated six-digit numbers 
forwards and four-digit numbers backwards.  He had difficulty 
subtracting serial 7's from 100.  He could only remember one 
out of three words after 5 minutes.  There was no evidence of 
hallucinations, delusions, paranoid ideation, feelings of 
depersonalization, or feelings of derealization.  He denied 
suicidal ideation, history of violence, or recent thoughts of 
wanting to harm anyone.  The assessment was PTSD with alcohol 
dependence in remission.  The GAF score was 68 "for mild 
symptoms."

During an August 1995 VA outpatient visit, the veteran said 
he was experiencing intense anxiety about his inability to 
maintain a career or work.  His prior employment had involved 
maintenance, machine work, and various managerial positions.  
His physical disabilities had reportedly prevented him from 
working in maintenance and machine fields due to the physical 
demands of these jobs.  His PTSD reportedly impaired his 
interactions with others.  For example, he had left 
management positions because of anger and an inability to 
function in these jobs.  He appeared to have extreme 
vocational impairment, and had met with frustration and 
rejection in trying to remedy this impairment.  This 
apparently increased his psychological disabilities.  
Employment was termed not possible and this had influenced 
all aspects of his life.

During a September 1995 VA examination, the veteran 
reportedly had had tenuous employment since 1980 without any 
significant vocational experience.  This was attributed to 
physical and psychological handicaps.  He complained of 
flashbacks relating to the Tet Offensive, anger, panic and 
anxiety attacks, avoidance of people and places, increased 
arousal, sleep difficulty, irritability, trouble 
concentrating, and exaggerated startle response.  The mental 
status examination showed no abnormality except for some 
slowed difficulty in relating to serial 7's, but he 
accurately did these calculations.  Chronic PTSD was 
diagnosed, with a GAF score assessed as 60.

At his June 1996 personal hearing, the veteran testified that 
his most disabling PTSD symptoms were flashbacks and 
nightmares.  He stated that the noise from one of the 
machines where he had worked sounded like machine guns and 
helicopters, and he felt like he was back in Vietnam fighting 
when he heard the noise.  He would have anxiety attacks 
(which lasted two to three hours) during which he felt that 
he could not breathe.  When he had a panic attack, he became 
fearful that he was going crazy.  He was afraid of being back 
in Vietnam and totally out of control.  He experienced 
flashbacks, so he apparently could no longer drive a truck.  
He stated that he had two or three flashbacks a day and that 
they would last up to five minutes.  He also experienced 
increased arousal and startle reactions when cars backfired.  
He slept with a gun by his side and would have nightmares 
that interfered with his sleep.  He would sleep for two or 
three hours before awakening.  If he had a nightmare, he 
would awaken and go on guard, checking doors, windows, and 
outside.  He had these nightmares two to three nights a week.  
He would awaken after a night's sleep feeling tired and 
depressed.  

He said he avoided people and crowds because of the loud 
noise associated with them.  He testified that he had been 
abandoned by his family and isolated himself from them except 
that he had a girlfriend who lived across the street, and who 
accompanied him for shopping.  His only friends were combat 
veterans because they understood him if he began to fall 
apart and cry because of PTSD.  He said he would get bored 
with a job after a while and then would become 
confrontational with co-workers, unless they were combat 
veterans.  He stated that, if he got an anxiety attack on the 
job, he would have to get out immediately because he would 
become unable to breathe.  He had to stop working at his last 
job (making fast-food bags) because of anxiety attacks and 
fears that he would hurt himself or others.  He stated that 
he was paranoid and distrustful of VA.  He stated that he 
could not function in a job unless he was isolated, and that 
his GAF score was overestimated at 60.

A June 1996 VA Social and Industrial Survey indicated that 
the veteran was unemployed with anxiety and panic attacks.  
He felt depression, continual suicidal ideation, a need to 
isolate himself, and a sense that he was unable to hold a 
job.  He had few friends (with little to no contact with his 
neighbors) and spent most of his time at home or in the 
mountains.  He reportedly was working with the Vet Center to 
get computer training.  He reportedly was unable to become 
emotionally involved with his girlfriend to the point of 
considering marriage.  He was deemed able to function 
adequately but only by not becoming involved with individuals 
or with larger social units.

At a July 1996 VA examination, he complained of an inability 
to maintain close intimate relationships, survivor guilt, 
hypervigilance, re-experiencing memories of fears related to 
his service in Vietnam, nightmares, anger, withdrawal, and 
frequent anxiety and panic attacks.  He blamed his inability 
to sustain employment on his problems relating to authority 
figures.  He said he typically lost jobs when his anxiety 
became overwhelming or his anger created problems.  He 
reportedly worked for temporary agencies on a regular basis.  
Psychological test data and several depression, anger, and 
anxiety measures revealed a chronic anxiety disorder and 
elevation on the PTSD scale.  He had pronounced avoidant and 
schizoid personality traits.  There was no evidence of 
thought or mood disorder.  His outlook was somewhat dysthymic 
in general.  The examiner stated that depressive or anxiety 
symptoms would likely be problematic if the veteran were 
exposed to stressful and demanding job requirements.  The 
veteran was diagnosed as having PTSD with an avoidant 
personality disorder, and his GAF score was assessed as 60.

VA outpatient treatment records reflect that the veteran was 
seen in September 1996 for symptoms of depression and anxiety 
attacks relating to PTSD.  No psychosis was detected. 

For this time period, the Board must review the veteran's 
symptoms in light of the "old" regulations pertaining to 
rating  psychiatric disabilities.  On one hand, the evidence 
reflects persistent complaints by the veteran (including 
during his personal hearing) of sleeping problems, 
nightmares, irritability, difficulty concentrating, and 
anxiety attacks (which would last two to three hours and 
cause breathing problems).  The persistence and consistency 
of the veteran's complaints make them credible, in the 
Board's opinion.  Indeed, for the majority of this period, 
the veteran was reported to be unemployed and without any 
family or significant social interactions.  

On the other hand, despite the veteran's albeit credible 
complaints of PTSD symptoms, the record for this period 
simply does not reflect considerable, or "rather large" 
impairment of his ability to establish and maintain effective 
relationships with people or maintain employment as required 
under the "old" rating criteria for a 50 percent rating.  
For example, during VA examinations of this period, he was 
assigned GAF scores which ranged from a low of 60 (which, 
according to the DSM-IV, represents "(m)oderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)" [emphasis added]), to a 
high of 68 (which represents "(s)ome mild symptoms (e.g., 
depressed mood and mild insomnia) OR some difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships" [emphasis added]).  The veteran apparently 
held a job for six months (between January and June of 1994), 
and worked periodically thereafter as an automobile repair 
estimator.  He also was seeking computer training and was 
noted at one point to have had a girlfriend.  

Thus, the Board finds that for the period prior to November 
7, 1996, the veteran is entitled to no greater than a 30 
percent rating for PTSD.  While the Board has considered the 
doctrine of benefit of doubt, the record does not provide an 
approximate balance of positive and negative evidence on the 
merits.  38 U.S.C.A. § 5107 (West Supp. 2002).  Therefore, 
the Board is unable to allow the veteran a higher rating 
during this period.

B.  Rating in excess of 50 percent for the period 
from November 7, 1996, to September 7, 2000

VA records for this period reflect that in March 1997, the 
veteran sought outpatient treatment and complained of 
nightmares and depression.  Even with medication, he had been 
getting only four hours of sleep a night.  He still lived 
alone and was unemployed.  Objectively, he was alert and 
oriented, with affect in the normal range.  Mood was mildly 
depressed.  No thought disorder or suicidal ideation was 
found.  He was assessed as having PTSD and dysthymic 
disorder.  In May 1997, he complained of being tense and 
irritable.  He reportedly had been a bank messenger for a 
month.  He said he liked the job but it was anxiety-
provoking.  PTSD was assessed.  In September 1997, the 
veteran displayed anxiety and anger control problems.  In 
November 1997, he was having trouble with anxiety.  He was 
described as functionally completely disabled, and continued 
to be assessed as having PTSD.  

VA outpatient treatment records show that in January 1998, 
the veteran complained of increasing depression with suicidal 
ideation over the previous several months.  He was concerned 
that he might lose his job.  He was alert and oriented, and 
affect was in the normal range.  His mood was mildly 
depressed.  No thought disorder or suicidal ideation was 
found.  PTSD and dysthymic disorder were assessed.  In 
February 1998, he continued to be depressed and there was 
some "suicidality."  PTSD and a mixed mood and anxiety 
disorder were assessed.  In March 1998, he complained of 
depression, and dizziness.  A mildly depressed mood was 
noted.  In April 1998, he was seen for depression and 
anxiety.  PTSD with agoraphobia and panic was assessed.  In 
June 1998, the veteran complained of being tense.  He had 
apparently had an altercation with police in the waiting 
room.  In August 1998, subjective depression and symptoms of 
PTSD triggered by terrorism were noted.  

In November 1998, he complained about an examination where 
the examiner did not believe in PTSD.  He was distrustful of 
the examiner and became angry.  He thought that this was 
another rejection, and reminded him of when he came home from 
Vietnam.  His anger reportedly caused the examiner to become 
angry, and the interview deteriorated.  He felt hurt because 
the examiner did not believe that he had PTSD.  It was 
assessed that his hyperarousal, intrusive thoughts, guilt and 
shame had been triggered and he had become angry on the basis 
of the objective findings.  In December 1998, he was tense 
and angry.  A prior examination reportedly had triggered 
dysphoria.  He reportedly had frequent panic attacks with 
chest pain.

VA outpatient treatment records in March 1999 showed that the 
veteran was depressed.  The war in Kosovo reportedly 
triggered severe symptoms with much tension and frustration.  
In July 1999, he reportedly was angry and depressed.  He was 
suffering from ongoing anxiety attacks and symptoms of PTSD.  
He was tense and showed prominent anxiety symptomatology.

At a September 1999 VA examination, the examiner stated the 
purpose as to evaluate the veteran's disability from PTSD and 
to clarify the possible diagnoses of personality disorders in 
terms of how much disability was attributable to them as 
distinguished from PTSD.  The veteran had been followed by 
psychiatrists and counselors at a VA trauma clinic, at a Vet 
Center and at a VA psychiatric primary care clinic.  He 
received individual counseling every other week at the Vet 
Center.  He reported a persistently depressed mood, 
occasional nightmares associated with his combat in Vietnam, 
occasional intrusive memories of Vietnam combat, numbing of 
general responsiveness, a diminution in formerly pleasurable 
activities, feelings of detachment and estrangement from his 
family members, a sense of a foreshortened future, increased 
arousal, difficulty staying asleep, irritability, and 
difficulty concentrating.  He stated that these symptoms had 
been present to some degree since his return from Vietnam and 
that they had been much worse since 1980.  Prior to 1980, he 
reportedly had been working for a company where he felt he 
could develop a career but the company shut down and he was 
laid off.  He had been unable to find meaningful work ever 
since.

The veteran reported having other psychiatric symptoms, such 
as depression, anxiety attacks associated with chest pain, 
dizziness or light-headedness, somatic complaints, panic 
attacks associated with dizziness, tremulousness, 
paresthesia, a sense of a need to flee or leave his 
situation, fear of going crazy, and abdominal distress.  He 
also reported cramping abdominal pain, loose stools, a sense 
of rectal urgency, trouble swallowing, and dizziness.  He had 
remained employed as a bank courier.  However, he feared that 
this job would end and believed that this fear exacerbated 
his anxiety, although the anxiety had been present even 
before he had heard that his job may be phased out.  He was 
not taking psychotropic medication routinely but had a 
standing prescription of troxidone, presumably to help with 
sleep and anxiety.  His subjective complaints were listed as 
anxiety, depressed mood, social avoidance, intrusive 
memories, memories of combat triggered by exposure to images 
of violence, the sound of helicopters, and/or by being around 
people from Southeast Asia.  He had a sense of a 
foreshortened future, feelings of detachment and 
estrangement, restricted range of affect, decreased interest, 
abulia, difficulty with sleep, difficulty concentrating, and 
irritability.

During this examination, the veteran appeared clean but 
"somewhat shaggy."  He was casually dressed in clean 
clothes.  He was alert and oriented in all spheres.  No 
thought disorder was evident.  He was appropriately 
responsive to social gestures.  There were no overt delusions 
and he denied hallucinations.  No odd or inappropriate 
behavior was shown.  No current "suicidality" or 
"homicidality" was found.  The veteran did say that he had 
thought of suicide frequently since 1980.  Immediate, recent, 
and remote recall was intact.  There were no obsessions, or 
compulsive or ritualistic behavior.  The examiner stated 
that, although the veteran reported chronically depressed 
mood and some abulia, it was difficult to make a diagnosis of 
major depression in the face of his anxiety symptoms.  The 
examiner further noted that although the veteran had reported 
a history of verbal outbursts and irritability, there was no 
evidence of impaired impulse control.  Sleep impairment was 
noted.  The veteran found that he could generally fall asleep 
without much difficulty but would awaken multiple times every 
night.  

The diagnoses included PTSD, panic disorder, and 
undifferentiated somatoderm disorder.  The VA examiner 
commented while the veteran had antisocial and avoidant 
traits, he did not meet the criteria for an antisocial 
personality disorder.  The diagnosis of an avoidant 
personality disorder did not appear to be supported, either.  
The examiner explained that for a personality disorder 
diagnosis, evidence of the condition had to be present in 
late adolescence or early adulthood.  Here, the veteran 
reported good social functioning with many friends and 
romantic relationships up until he went to Vietnam.  He 
entered the service at a later age than most and appeared to 
have functioned well.  The VA examiner believed that past 
avoidant personality diagnoses were based on behaviors of 
social avoidance that were due to the veteran's PTSD.  His 
GAF score was assessed as 52, which was the highest level in 
the previous year.  The examiner felt that the veteran's PTSD 
met the criteria of occupational and social impairment with 
reduced reliability and productivity due to psychiatric 
symptoms, as panic attacks more than once a week, impaired 
judgment, disturbances of motivation and mood, and difficulty 
in establishing or maintaining effective work and social 
relationships.  The examiner stated that it was difficult to 
quantify but the major part of the veteran's disability as 
noted in the GAF score was due to his PTSD symptoms.

A VA Vet Center counseling summary dated in October 1999 
reflected that the veteran was employed as a bank courier.  
He first requested readjustment counseling in January 1987.  
His current period of counseling began in May 1996.  He was 
seen in individual sessions on a bi-weekly basis and was 
followed at a VA medical center (VAMC) for psychiatric 
medications.  He reportedly experienced anxiety attacks 
related to PTSD.  These had been increasing in frequency and 
intensity over the previous six months.  They were seriously 
impacting on his ability to maintain employment.  He also was 
having extreme difficulty in maintaining relationships. His 
GAF score over the previous six months was assessed as 48.  
He was to remain in individual counseling until his work 
schedule permitted him to enter a group.  He was to be 
referred to a VAMC for an inpatient PTSD program.

For this time period, the Board must review the veteran's 
symptoms in light of both the "old" and "new" regulations 
pertaining to rating  psychiatric disabilities to determine 
if his PTSD symptoms warrant a rating in excess of 50 
percent.  The evidence for this period reflects continued 
problems with sleep (including nightmares), anxiety, 
depressed mood, and a sense of a foreshortened future.  He 
even expressed outright anger towards a VA examiner who 
questioned his diagnosis of PTSD in November 1998.  

Yet at his September 1999 VA examination, the veteran was 
assigned a GAF score of 52, which, according to DSM-IV, 
represents "(m)oderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)" 
[emphasis added].  During his examination, the veteran 
appeared alert and oriented, with no delusions, inappropriate 
behavior, obsessions, or compulsive or ritualistic behavior.  
While the veteran reported his history of outbursts, there 
was no evidence of impaired impulse control.  Although the 
veteran was "somewhat shaggy," he appeared clean (as did 
his clothes).  

The Board acknowledges that the veteran was subsequently (in 
October 1999) assigned a GAF score of 48.  According to DSM-
IV, this represents "(s)erious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
However, it is noteworthy that for the bulk of this period, 
the veteran apparently worked as a bank courier.  Thus, while 
the medical evidence for this period reflects a general 
deterioration in the veteran's PTSD symptomatology, his 
symptoms were not so severe that he could not maintain his 
employment.  Therefore, a 70 percent rating under the "old" 
criteria for this period is not warranted.  Moreover, the 
evidence simply does not reflect the suicidal ideation, 
obsessional rituals, illogical speech, near-continuous panic, 
impaired impulse control, spatial disorientation or neglect 
of personal appearance and hygiene that would warrant a 70 
percent rating under the "new" criteria.  

Thus, the Board finds that for the period from November 7, 
1996, to September 7, 2000, the veteran is entitled to no 
greater than a 50 percent rating for PTSD.  While the Board 
has considered the doctrine of benefit of doubt, the record 
does not provide an approximate balance of positive and 
negative evidence on the merits.  38 U.S.C.A. § 5107 (West 
Supp. 2002).  Therefore, the Board is unable to allow the 
veteran a higher rating during this period.

C.  Rating in excess of 70 percent for 
the period beginning September 8, 2000

VA records for this period include a September 2000 letter 
written by a VA psychologist and a VA physician (both of whom 
are affiliated with a VA PTSD/trauma clinic).  These VA 
health care professionals noted, in pertinent part, that the 
veteran's symptoms had worsened in the prior several months 
and had severely impeded his ability to maintain meaningful 
or gainful employment.  They deemed the veteran's psychiatric 
symptoms "severe and acute," and noted that he suffered 
from poor self image, decreased self-esteem, social 
isolation, emotional numbing, intrusive thoughts, sleep 
disturbances and nightmares, memory loss, loss of 
concentration, hypervigilance, and increased irritability 
with rage-filled outbursts.  They concluded that the 
veteran's impairment was total and permanent, and that he was 
unemployable.  The veteran's Axis I diagnoses were given as 
chronic severe PTSD, anxiety with panic attacks, and major 
depression.  His GAF score was noted to be 35 with serious 
impairment with employment, family, friends, mood, and 
anxiety.  

In April 2001, the veteran was seen in a VA Mental Health 
clinic, during which it was noted that he had completed 
cognitive skills training.  He admitted to heavy daily 
drinking, and had scheduled appointments for PTSD counseling 
and group therapy.  

As noted above, the veteran was found by VA health care 
professionals (as of September 8, 2000) to be unemployable 
due to his PTSD symptoms.  His GAF score had dropped to 35, 
which, according to DSM-IV, represents "(s)ome impairment in 
reality testing or communications (e.g., speech is at times 
illogical, obscure or irrelevant) OR major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school)" [emphasis added].  Moreover, there is 
no indication that the veteran's employment as a bank courier 
has continued.  In light of this letter, and bearing in mind 
the benefit-of-the-doubt rule, the Board concludes that, 
effective September 8, 2000, the veteran's PTSD symptoms have 
resulted in total occupational and social impairment, and 
that he is therefore entitled to a 100 percent schedular 
rating for PTSD from September 8, 2000, under the "old" 
criteria.

II. Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded-claim requirement.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § § 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claim under 
appellate review.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159); and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claim for increased rating for PTSD did not 
require a particular application form.  Thus, there is no 
issue as to provision of a form or instructions for applying 
for this benefit.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)(2)).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for increased 
rating.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)).  The veteran was sent 
rating decisions in January 1994, July 1995, and November 
1995, a statement of the case in December 1995, a Board 
remand in August 1997,  supplemental statements of the case 
in January 1999 and November 1999, a Board decision in 
September 2000, and a rating decision in February 2001.  He 
also has no doubt been forwarded copies of pertinent CAVC 
documents (including the Joint Motion and Order referenced in 
the introduction above).  These documents together listed the 
evidence considered, the legal criteria for determining 
whether an increased ratings could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing the veteran of the information and 
evidence necessary to substantiate his claims for increased 
ratings.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the RO has obtained numerous VA treatment records, 
as well as interim summaries and a detailed letter (dated 
September 8, 2000), from VA health care professionals.  There 
is no indication that there are any outstanding medical 
records pertinent to the veteran's claim. 

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran underwent VA examinations 
in December 1993, February 1995, September 1995, May 1998, 
and September 1999.  The reports of these examinations have 
been obtained and reviewed by the Board.  The veteran 
testified at the RO before a local hearing officer in June 
1996, and the transcript of this hearing was carefully 
reviewed by the Board.  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this case yet again to the RO, 
or to otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

ORDER

Entitlement to a rating in excess of 30 percent for PTSD, for 
the period prior to November 7, 1996, is denied.

Entitlement to a rating in excess of 50 percent for PTSD, for 
the period from November 7, 1996 to September 7, 2000, is 
denied.

Subject to the criteria governing payment of monetary 
benefits, entitlement to a 100 percent rating for PTSD, for 
the period beginning September 8, 2000, is granted.




		
C. W. Symanski
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

